UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AASIR AZZARMI,

                                   Plaintiff,
                                                                    20-CV-9155 (KMK)
                       -against-
                                                                  ORDER OF SERVICE
 DONALD NEUBAUER; JOHN DOES 1-10,

                                   Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s diversity jurisdiction. The

Court has granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. (Dkt. No. 4.)

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension
of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as

the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Donald Neubauer through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Defendant Neubauer. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon Defendant Neubauer.1 Plaintiff must

notify the Court in writing if Plaintiff’s address changes, and the Court may dismiss the action if

Plaintiff fails to do so.

                                         CONCLUSION

        Plaintiff has consented to electronic service of documents, but the Clerk of Court is

directed to mail him an information package. The Clerk of Court is further instructed to complete

the USM-285 form with the address for Defendant Neubauer and deliver to the U.S. Marshals

Service all documents necessary to effect service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).




        1
         Plaintiff includes “John Doe” defendants in the caption of the Complaint but fails to
include sufficient information in the complaint to identify these defendants.

                                                 2
SO ORDERED.

Dated:   May 18, 2021
         White Plains, New York

                                       KENNETH M. KARAS
                                      United States District Judge




                                  3
       DEFENDANTS AND SERVICE ADDRESSES


Donald Neubauer
Jones & Jones, LLC
5 Hanover Square #1001
New York, NY 10004
